Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2020 and September 3, 2020 has been considered by the examiner. In the January 21, 2020 IDS, the country code “JP” for foreign document “2009-0101686” should be “KR”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
In claim 1, line 4, “…and to move a position with respect to…” should be “…and to move to a position with respect to…”; AND
In claim 3, line 19, “…so that the footrest moves upward…” should be “…so that the footrest moves downward…”, in view of Fig. 4 and pg. 11, line 30 – pg. 12, line 11 of the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite whether the footrest moving device is really part of the ultrasonic diagnostic apparatus or not. The claim recites “An ultrasonic diagnostic apparatus comprising…a footrest moving device provided below the ultrasonic diagnostic apparatus”, separating the footrest moving device a part from the rest of the ultrasonic diagnostic apparatus, but at the same time claiming that the footrest moving device is a part of the ultrasonic diagnostic apparatus in using the term “comprising”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 10349925 B2, published July 16, 2019 with a priority date of November 7, 2008) in view of Lin et al. (JP 2011036419 A, published February 24, 2011) hereinafter referred to as Wong and Lin, respectively.
Regarding claim 1, Wong teaches: 
a control panel configured to receive a user input for operating the apparatus (see col. 1, lines 8-10 – “The present invention relates generally to medical apparatuses; more particularly, to foot-operated controls for surgical apparatuses.”; Fig. 3A, ultrasonic power vs. foot pedal movement; see col. 6, lines 9-12 – “See FIGS . 3A and 3B which shows graphical examples of how a parameter/programming setting may react as the foot pedal is moved in a yaw or pitch direction.”; see Abstract – “A user may select any switch or directional movement available on the foot pedal for programming by activating the switch and/or moving a treadle located on the foot pedal or by selecting a foot pedal feature on a display.”; see col. 5, lines 5-13 – “The user's selection tells an instrument host or controller which switch or directional movement has been selected and the programming options available for the selected switch or directional movement are 
a footrest moving device provided below the apparatus, configured to move at least one of the footrest provided to mount a user's foot and the ultrasonic diagnostic apparatus with respect to the ground (Fig. 1, foot pedal 104 of medical apparatus; see Abstract – “Using the foot pedal, the display screen, voice command or combinations thereof, the user can navigate through different options to select one or more options and confirm the chosen option(s) for the particular switch or directional movement.” So the footrest moving device is the foot pedal); and 
a controller configured to control the control panel and the footrest moving device to interlock with each other (Fig. 1, instrument host 102 controlling foot pedal 104; see Abstract – “A user may select any switch or directional movement available on the foot pedal for programming by activating the switch and/or moving a treadle located on the foot pedal or by selecting a foot pedal feature on a display.”; see col. 5, lines 5-9 – “The user's selection tells an instrument host or controller which switch or directional movement has been selected and the programming options available for the selected switch or directional movement are displayed on the display screen.” So the instrument host is the controller). 
Wong does not explicitly teach: 
an ultrasonic diagnostic apparatus; AND
a control panel configured to move to a position with respect to the ultrasonic diagnostic apparatus. 
Whereas, Lin, in the same field of endeavor, teaches:
an ultrasonic diagnostic apparatus (Fig. 1, ultrasound diagnosis apparatus 1); AND
a control panel configured to move to a position with respect to the ultrasonic diagnostic apparatus (Fig. 1; see pg. 3, para. 8 – “…the operation unit elevating mechanism 60 is a momentary type (also referred to as an automatic return type), and allows the operation unit 20 to elevate while the operation unit elevating pedal 61 is depressed. When the raising/lowering pedal 61 is not depressed, the raising/lowering of the operation unit 20 is locked (the raising/lowering position is fixed).” where the operation unit is the control panel and the pedal is the footrest).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical apparatus, as disclosed in Wong, by having the medical apparatus be an ultrasonic apparatus, AND a control panel configured to move a position with respect to the ultrasonic diagnostic apparatus, as disclosed in Lin. One of ordinary skill in the art would have been motivated to make this modification in order to obtain an ultrasonic diagnostic apparatus with high operability with respect to the raising and lowering of the control panel, as taught in Lin (see pg. 7, para. 3).
 	Furthermore, regarding claim 2, Lin further teaches wherein the controller is configured to interlock so that the footrest moves downward when the control panel moves upward, and to interlock so that the footrest moves upward when the control panel moves downward (Fig. 1; see pg. 3, para. 8 – “…the operation unit elevating mechanism 60 is a momentary type (also referred to as an automatic return type), and allows the operation unit 20 to elevate while the operation unit elevating pedal 61 is depressed. When the raising/lowering pedal 61 is not depressed, the raising/lowering of the operation 
Furthermore, regarding claim 3, Lin further teaches wherein the controller is configured to interlock so that the footrest moves upward when the control panel moves upward, and to interlock so that the footrest moves downward when the control panel moves downward (see pg. 6, para. 5 – “…while the operation unit elevating pedal 61 is depressed, the operation unit 20 is allowed to move up and down, and the user can adjust the vertical position of the operation unit 20.” So when the pedal is down, the control panel can either move up or down).
Furthermore, regarding claim 8, Wong further teaches an apparatus further comprising: a memory configured to store mode settings of the interlocking (Fig. 1; see col. 4, lines 35-38 – “Instrument host 102 may provide a database file system for storing configuration parameter values, programs, and other data saved in a storage device (not shown).”; Fig. 5-6; see col. 10, lines 13-17 – “Multiple pre-programmed memory setting may be set in the pitch direction as depicted in FIG. 6 (A 310, B 320, and C 330) and moving treadle 1087 in a yaw direction controls the programmed settings for the each of the pre-programmed memory settings.”).
Furthermore, regarding claim 9, Lin further teaches an apparatus further comprising: 
an inputter configured to receive an input for operating the interlocking of the control panel and the footrest (Fig. 1 and 6a; see pg. 3, para. 7 – “The operation unit elevating mechanism 60 includes an operation unit elevating pedal 61 that is a foot pedal, and is switched between an unlocked state and a locked state in accordance with the depressing operation of the operation unit elevating pedal 61.”; see pg. 5, para. 4 – “…while the unlocking member 62a is being pressed, the operation unit 20 is allowed to move up and down. When the unlocking member 62a is not being pressed, the operation unit 20 is locked up and down, and the operation unit 20 is locked.”), 
wherein the inputter is positioned at any one of a main body of the ultrasonic diagnostic apparatus and the control panel (Fig. 1 and 6a; see pg. 5, para. 4 – “The operation unit elevating mechanism 60 includes an expandable/contractible expansion/contraction member 62 provided between the apparatus main body 10 and the operation unit 20…The telescopic member 62 includes an unlocking member 62a (for example, a lock pin), and is unlocked while the unlocking member 62a is being pressed, and is locked when the unlocking member 62a is not being pressed.”).
Furthermore, regarding claim 10, Wong further teaches wherein the inputter comprises a mode change button, a first move button, and a second move button configured to move in a direction opposite to a movement by the first move button (see col. 9, lines 39-45 – “…multiple pre-programmed memory settings may be accessed using the foot pedal. For example, a pre-programmed memory setting may comprise one or modes that a user may switch to or cycle through…which the user can change by changing modes.”; Fig. 2; see col. 7, lines 54-55 – “Foot pedal 104 comprises treadle 108, left switch 124, and right switch 125.”).
The motivation for claim 2-3 and 8-10 was shown previously in claim 1.

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Lin, as applied to claim 1 above, and in further view of Kanzaki (US 20140039303 A1, published February 6, 2014) and Nakajima (US 20130027858 A1, published January 31, 2013), hereinafter referred to as Kanzaki and Nakajima, respectively.
Regarding claim 4, Wong in view of Lin teaches all of the elements as disclosed in claim 1 above.
Wong in view of Lin does not explicitly teach wherein the controller is configured to interlock so that the footrest moves backward, and to interlock so that the footrest moves forward when the control panel moves backward.

Whereas, Nakajima, in the same field of endeavor, teaches wherein the controller is configured to interlock so that the control panel moves forward or backward (see Abstract – “…a movable section comprises the operation panel, a base, an arm mechanism, and a display unit. The movable mechanism has a lifting mechanism and a horizontal movement mechanism. The horizontal movement mechanism has a layered structure. The layered structure has, stacked from bottom to top, a left-right slide mechanism, a forward-backward slide mechanism, a rotation mechanism, and a rotation limitation mechanism.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Wong in view of Lin, by having the footrest move forward or backward, as disclosed in Kanzaki, AND by having the control panel move forward or backward, as disclosed in Nakajima. One of ordinary skill in the art would have been motivated to make this modification in order for the doctor to adjust the platform table, as taught in Kanzaki (see pg. 8, col. 1, para. 0072), AND to increase the degree of freedom concerning the position and attitude of the operation panel so that the user can have a comfortable posture for the user to easily view the display, as taught in Nakajima (see pg. 1, col. 1, para. 0004).  
Furthermore, regarding claim 5, Kanzaki further teaches wherein the controller is configured to interlock so that the footrest moves forward, and to interlock so that the footrest moves backward (Fig. 3; see pg. 8, col. 1, para. 0072 – “…a doctor can adjust the platform table 21 forward, backward, left, and right using a hand lever 23 or a foot pedal 24.”); AND

The motivation for claim 5 was shown previously in claim 4.

 	Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Lin, as applied to claim 1 above, and in further view of Nakajima.
Regarding claim 6, Wong in view of Lin teaches all of the elements as disclosed in claim 1 above, AND Wong further teaches wherein the controller is configured to interlock so that the footrest moves clockwise, and to interlock so that the footrest moves counterclockwise (Fig. 4-5; see col. 8, lines 17-20 – “The yaw directional movement of treadle 108 of foot pedal 104 may be programmed to a user’s preferences based upon the available programming settings for the yaw directional movement.” so the footrest moves clockwise and counterclockwise). 
Wong in view of Lin does not explicitly teach wherein the controller is configured to interlock so that the control panel moves counterclockwise or clockwise.
Whereas, Nakajima, in the same field of endeavor, teaches wherein the controller is configured to interlock so that the control panel moves counterclockwise or clockwise (see pg. 9, col. 1, para. 0137 – “…FIG. 16 illustrates a state in which the operation panel 18 is further drawn in the forward direction and to the right direction from the state of the operation panel 18 as illustrated in FIG. 14 and is then further pivoted counterclockwise. In another example, by positioning the operation panel at the right end and forward end and then pivoting the operation panel 18 clockwise…”). 

Furthermore, regarding claim 7, Wong in view of Lin teaches all of the elements as disclosed in claim 1 above, AND Wong further teaches wherein the controller is configured to interlock so that the footrest moves counterclockwise, and to interlock so that the footrest moves clockwise (Fig. 4-5; see col. 8, lines 17-20 – “The yaw directional movement of treadle 108 of foot pedal 104 may be programmed to a user’s preferences based upon the available programming settings for the yaw directional movement.” so the footrest moves clockwise and counterclockwise). 
Whereas, Nakajima, in the same field of endeavor, teaches wherein the controller is configured to interlock so that the control panel moves counterclockwise or clockwise (see pg. 9, col. 1, para. 0137 – “…FIG. 16 illustrates a state in which the operation panel 18 is further drawn in the forward direction and to the right direction from the state of the operation panel 18 as illustrated in FIG. 14 and is then further pivoted counterclockwise. In another example, by positioning the operation panel at the right end and forward end and then pivoting the operation panel 18 clockwise…”). 
Furthermore, regarding claim 11, Wong in view of Lin teaches all of the elements as disclosed in claim 1 above, AND Lin further teaches wherein the control panel is configured to be changed in position by upward and downward movement (Fig. 1; see pg. 3, para. 8 – “…the operation unit elevating mechanism 60 is a momentary type (also referred to as an automatic return type), and allows the operation unit 20 to elevate while the operation unit elevating pedal 61 is depressed. When the 
Wong in view of Lin does not explicitly teach wherein the control panel is configured to be changed in position by left and right movement, forward and backward movement, rotational movement, and tilting.
Whereas, Nakajima, in the same field of endeavor, teaches wherein the control panel is configured to be changed in position by left and right movement, forward and backward movement, rotational movement, and tilting (see Abstract – “…a movable section comprises the operation panel, a base, an arm mechanism, and a display unit. The movable mechanism has a lifting mechanism and a horizontal movement mechanism. The horizontal movement mechanism has a layered structure. The layered structure has, stacked from bottom to top, a left-right slide mechanism, a forward-backward slide mechanism, a rotation mechanism, and a rotation limitation mechanism.”; Fig. 25, tilting mechanism 56; see pg. 12, col. 1, para. 0163 – “The attitude correction mechanism 58 is illustrated between the tilt portion 56 and the display unit 24.”).  
The motivation for claims 7 and 11 was shown previously in claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Lin, as applied to claim 1 above, and in further view of Ninomiya et al. (US 20150105660 A1, published April 16, 2015), hereinafter referred to as Ninomiya, and Kanzaki. 
Regarding claim 12, Wong in view of Lin teaches all of the elements as disclosed in claim 1 above, AND Wong further teaches the footrest moving device (Fig. 1, foot pedal 104 of medical apparatus) comprises: 
wherein the footrest moving device is configured to be changed in position by left and right movement, rotational movement (Fig. 4-5; see col. 8, lines 17-20 – “The yaw directional 
wherein the footrest moving device is configured to be changed in position by tilting (Fig. 3D; see col. 6, lines 9-12 – “See FIGS. 3A and 3B which shows graphical examples of how a parameter/programming setting may react as the foot pedal is moved in a yaw or pitch direction.” Pitch directional movement is tilting of the foot pedal along a horizontal axis); 
AND 
Lin further teaches wherein the footrest moving device is configured to be changed in position by upward and downward movement (see pg. 6, para. 5 – “…while the operation unit elevating pedal 61 is depressed, the operation unit 20 is allowed to move up and down, and the user can adjust the vertical position of the operation unit 20.”).
Wong in view of Lin does not explicitly teach:
a first support configured to support the ultrasonic diagnostic apparatus; 
a second support configured to support the ultrasonic diagnostic apparatus in a different column than the first support, 
wherein the tilting is performed by upward and downward movement of the first support; AND
wherein the footrest moving device is configured to be changed in position by forward and backward movement. 
Whereas, Ninomiya further teaches: 
a first support configured to support the ultrasonic diagnostic apparatus (Fig. 3, swing mechanism 70  is the first support, supporting the top board 10 of the ultrasonic diagnostic apparatus); AND
a second support configured to support the ultrasonic diagnostic apparatus in a different column than the first support (Fig. 3, vertical movement mechanism 60 is the second support, linked to the swing mechanism 70 (first support) supporting the top board 10 of the ultrasonic diagnostic apparatus), 
wherein the tilting is performed by upward and downward movement of the first support (Fig. 3; see pg. 3, col. 1, para. 0035 – “…the swing mechanism 70 (first support) is made up of an arm-like member 71…it is rotatable by approximately 100 degrees, from the position where the longitudinal direction of the arm 71 is horizontal, to the position being inclined backward to some extent relative to the vertical direction.” so the up and down movement of the swing mechanism (first support) allows for the top board to tilt). 
Whereas, Kanzaki, in an analogous field of endeavor, teaches wherein the footrest moving device is configured to be changed in position by forward and backward movement (Fig. 3; see pg. 8, col. 1, para. 0072 – “…a doctor can adjust the platform table 21 forward, backward, left, and right using a hand lever 23 or a foot pedal 24.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Wong in view of Lin, by having a first and second support configured to support the ultrasonic diagnostic apparatus, wherein the tilting is performed by upward and downward movement of the first support, as disclosed in Ninomiya, AND by having the foot pedal configured to change in position by forward and backward movement, as disclosed in Kanzaki. One of ordinary skill in the art would have been motivated to make this modification in order . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo et al. (US 20170027542 A1, published February 2, 2017) discloses an ultrasonic imaging apparatus that controls the operation of the apparatus through the input unit, which the input unit can be a foot switch or foot pedal at the lower side of the main body.
Kim (US 20140142428 A1, published May 22, 2014) discloses an ultrasonic diagnostic apparatus that uses a pedal to change modes of the caster modules. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/N.C./Examiner, Art Unit 3793          

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793